           Case 8:20-bk-03608-CPM         Doc 65-15    Filed 05/26/20    Page 1 of 3




                 Exhibit 13—April 17, 2020, Termination Notice as to 21 Locations




DOCS_DE:228658.7 18037/004
             Case 8:20-bk-03608-CPM           Doc 65-15     Filed 05/26/20     Page 2 of 3




April 17, 2020
Via Email and FedEx (email: nick_peters@earthlink.net)
CFRA, LLC
CFRA Tri-Cities, LLC
288 Spottis Woode Court
Clearwater, FL 33756A
Attn: Mr. Nicholas Peters

Re: NOTICE OF DEFAULT AND TERMINATION
Dear Mr. Peters:
This letter shall serve as written notice of your default and the termination of the Franchise Agreements
entered into between CFRA, LLC and CFRA Tri-Cities, LLC on the one hand (collectively, “CFRA”);
and IHOP Restaurants LLC and IHOP Franchisor LLC on the other, relating to the 21 IHOP restaurants
at the following locations (the “Restaurants”):

    1.     1031 Assembly St                              Columbia            SC
    2.     1101 Lanada Dr                                Greensboro          NC
    3.     9253 E Independence Blvd                      Matthews            NC
    4.     1661 E Broad St                               Statesville         NC
    5.     900 Long Pine Rd                              Burlington          NC
    6.     65 Peppers Ferry Road NW                      Christiansburg      VA
    7.     109 University Blvd                           Harrisonburg        VA
    8.     170 Front Royal Pike                          Winchester          VA
    9.     747 E Rochambeau Drive                        Williamsburg        VA
    10.    779 Team Blvd.                                Smyrna              TN
    11.    1295 Silas Creek Parkway                      Winston-Salem       NC
    12.    504 Cox Rd                                    Gastonia            NC
    13.    3009 Capital Blvd                             Raleigh             NC
    14.    2415 US Hwy 70 SE                             Hickory             NC
    15.    800 Cloverleaf Parkway                        Kannapolis          NC
    16.    275 Bendix Dr.                                Salisbury           NC
    17.    1201 E Stone Dr                               Kingsport           TN
    18.    3214 Peoples St                               Johnson City        TN
    19.    8135 Warren H Abernathy Hwy                   Spartanburg         SC
    20.    1106 E Dixie St                               Asheboro            NC
    21.    1821 N Pointe Dr                              Durham              NC
                 Case 8:20-bk-03608-CPM      Doc 65-15     Filed 05/26/20     Page 3 of 3
April 17, 2020
Page 2



As CFRA knows, on April 16, 2020, IHOP provided CFRA with a notice of a default concerning its
past-due financial obligations under the Franchise Agreements totaling $370,410.00. Today, IHOP
learned CFRA has closed and ceased operating the Restaurants. CFRA’s closure comes after various
communications from CFRA threatening to close the Restaurants and making clear that such a closure
would be on a permanent basis. With CFRA’s closure of the Restaurants, it apparently has followed
through on its threats, demonstrated its intention not to reopen the Restaurants, and abandoned them.
Pursuant to the respective Franchise Agreements for the Restaurants (the “Agreements”), CFRA is
hereby put on notice of its default of the Agreements, and of IHOP’s termination of the Agreements
based on CFRA’s unauthorized closure and abandonment of the Restaurants. Under the relevant
provisions of the Agreements, such closures constitute an incurable material breach and subjects these
Agreements to immediate termination. Accordingly, the Agreements are terminated effective as of the
date of this notice.
Nothing in this letter shall be construed to modify or limit any rights or remedies of IHOP. IHOP
expressly reserves all of its rights with respect to any and all remedies at law or in equity, under the
Franchise Agreements, and any other contract, or any other source of right or remedy. Neither this letter
nor any action taken or not taken by IHOP, including, but not limited to, continuing to do business,
accepting records, accepting money, or any other action or inaction, shall be deemed to be a waiver of
IHOP’s right to any remedies or a waiver of any other rights or actions IHOP may have against you.
Similarly, IHOP does not waive any other default or breach of the Franchise Agreements, Guarantees, or
any other contracts that are not addressed in this letter. Nothing in this letter shall be construed to
modify, extend, or limit the effect of any other notice of default you may have received.
Sincerely,



Charles Scaccia
SVP, Operations
